J-A08025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

     NOEL WALKINGTON                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
     LINDA MARTIN                              :
                                               :
                          Appellant            :   No. 555 WDA 2021

                    Appeal from the Decree Entered May 6, 2021
          In the Court of Common Pleas of Allegheny County Family Court at
                             No(s): FD 18-008014-005


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY LAZARUS, J.:                              FILED: AUGUST 9, 2022

          Linda Martin (Wife) appeals from the trial court's decree denying her

exceptions and the cross-exceptions of Noel Walkington (Husband) to the

master’s report and recommendation in this divorce matter. After review, we

affirm.

          Husband and Wife (collectively, Parties) were married in 1986.

Together, they adopted one child, M.W. (Child), who was born in October

2003. Wife, age 67, is a self-employed psychotherapist and Husband, age 65,

is    a    tenured     college   mathematics   professor.   Master’s   Report   and

Recommendation, 7/30/20, at 4-5. Both Parties are in good health. Id. The

Parties separated in 2017, after thirty-one years of marriage.1 Id. at 3. On

____________________________________________


1The parties stipulated that their date of separation was August 15, 2017.
See id. at 3.
J-A08025-22



June 25, 2018, Husband filed a complaint in divorce. Since their separation,

the Parties have engaged in custody and support proceedings.2           From

September 2017 through July 2018, Husband voluntarily paid Wife $4,000.00

per month in support. Id. at 6. After July 2018, Husband reduced his support

payments to $3,500.00 per month,3 until February 2019 when the wage

attachment began.         Id. at 6; See N.T. Equitable Distribution Hearing,

6/18/20, at 93, 163.

       Following a two-day equitable distribution hearing, held on June 18 and

19, 2020, the master issued a report and recommendation to determine the

equitable distribution of the Parties’ marital property and marital debt. The

master found that Husband is in a significantly better economic position than

Wife for the foreseeable future, id. at 14, that Husband’s income is

guaranteed, and that Husband’s tenured position provides him with medical,

dental, vision, and retirement benefits. Id. at 14. Conversely, Wife’s self-

employment does not provide her with a fixed salary, benefits, or health

insurance. Id. at 14. Although Wife received inheritances from her parents,

aunt, and brother during the Parties’ marriage, these funds were found to be

____________________________________________


2 On May 16, 2018, Husband filed a complaint for shared physical and legal
custody of Child.

3Husband reduced the amount of his monthly payments to Wife at this time
because Husband had paid an additional $6,600.00 in intermittent payments,
$1,492.00 for the Parties’ property taxes, and the cost of Child’s summer
camp. N.T. Equitable Distribution Hearing, 6/19/20, at 90-92, 318-19; see
Master’s Report and Recommendation, 7/30/20, at 6.


                                           -2-
J-A08025-22



comingled with the marital estate. Id. at 15. Further, Wife testified that she

wishes to gradually reduce her psychotherapy practice as she nears retirement

age. See N.T. Equitable Distribution Hearing, 6/19/20, at 245.

       The master valued the Parties’ marital estate at $2,146,947.09,

including    taxable     and    non-taxable      assets.   Master’s   Report   and

Recommendation, 7/30/20, at 9. After considering the factors set forth in 23

Pa.C.S.A. § 3502(a)(1-11) of the Divorce Code, the master recommended the

marital estate be distributed 60% to Wife and 40% to Husband. Id. at 26.

As part of this distribution, Wife retained the marital residence.4 Id. The

master found that Husband should pay $600.00 per month in alimony to Wife

until Wife reaches age 70 or Husband retires, whichever comes first. Id. at

24.

       Wife filed exceptions to the master’s report on August 14, 2020 and

Husband filed cross-exceptions on September 3, 2020.                  Both Parties’

exceptions were dismissed on April 15, 2021 without argument. The decree

in divorce was entered on May 6, 2021. Wife filed a timely notice of appeal

and court-ordered Pa.R.A.P. 1925(b) concise statement of errors complained

of on appeal. The trial court’s Rule 1925(a) opinion adopted the rationale of

the master’s report.

       On appeal, Wife presents the following questions for our review:


____________________________________________


4The master’s report states that, as of June 10, 2020, the mortgage balance
on the marital residence was $50,095.00.

                                           -3-
J-A08025-22


      (1)   Whether the trial court erred in the valuation of the former
            marital residence, including by improperly speculating as to
            such value.

      (2)   Whether the trial court erred in characterizing Wife’s Key
            Bank account #xxx-9119 as marital property, and by
            incorrectly finding that the non-marital account was
            commingled with marital funds, which decision was contrary
            to the evidence presented and controlling law.

      (3)   Whether the trial court erred in the characterization,
            classification, and valuation of Husband’s interest in his
            family trust.

      (4)   Whether the trial court erred in failing to achieve economic
            justice between the [P]arties with its equitable distribution
            award, including overvaluing the marital residence, by
            improperly including a non-marital bank account as marital
            property, by failing to provide Wife her full share of the
            estate as found by the [m]aster, and in failing to properly
            include and divide the Husband’s interest in the family trust.

      (5)   Whether the trial court erred in the amount of the monthly
            alimony award, and in failing to award alimony to meet
            Wife’s reasonable needs.

Appellant’s Brief, at 6.

      Our standard of review in reviewing a trial court’s equitable distribution

order is as follows:

      A trial court has broad discretion when fashioning an award of
      equitable distribution. Our standard of review when assessing the
      propriety of an order effectuating the equitable distribution of
      marital property is whether the trial court abused its discretion by
      a misapplication of the law or failure to follow proper legal
      procedure. We do not lightly find an abuse of discretion, which
      requires a showing of clear and convincing evidence. This Court
      will not find an “abuse of discretion” unless the law has been
      overridden of misapplied or the judgment exercised was
      manifestly unreasonable, or the result of partially, prejudice, bias,
      or ill will, as shown by the evidence in the certified record. In
      determining the proprietary of an equitable distribution award,
      courts must consider the distribution scheme as a whole. We


                                      -4-
J-A08025-22


      measure the circumstances of the case against the objective of
      effectuating economic justice between the parties and achieving a
      just determination of their property rights.

Morgante v. Morgante, 119 A.3d 382, 386-87 (Pa. Super. 2015) (quoting

Biese v. Biese, 979 A.2d 892, 895 (Pa. Super. 2009)).

      Further, this Court will not reverse determinations made in the trial

court, so long as they are supported by the evidence, as it is within the

province of the trial court to weigh evidence and decide credibility. Childress

v. Bogosian, 12 A.3d 448, 455 (Pa. Super. 2011). Although only advisory, a

master’s report and recommendation should be given the fullest consideration

because the master can observe and assess the behavior of the parties. Id.

at 456.

      The relevant factors to be considered when fashioning equitable

distribution awards are set forth, as follows, in 23 Pa.C.S.A. § 3502(a):

      (1)   The length of the marriage.
      (2)   Any prior marriage of either party.
      (3)   The age, health, station, amount and sources of income,
            vocational skills, employability, estate, liabilities and needs of
            each of the parties.
      (4)   The contribution by one party to the education, training or
            increased earning power of the other party.
      (5)   The opportunity of each party for future acquisitions of capital
            assets and income.
      (6)   The sources of income of both parties, including, but not limited
            to, medical, retirement, insurance or other benefits.
      (7)   The contribution of dissipation of each party in the acquisition,
            preservation, depreciation or appreciation of the marital property,
            including the contribution of a party as homemaker.
      (8)   The value of the property set apart to each party.
      (9)   The standard of living of the parties established during the
            marriage.


                                     -5-
J-A08025-22


      (10) The economic circumstances of each party at the time the division
            of property is to become effective.
      (10.1) The Federal, State, and local tax ramifications associated with
            each asset to be divided, distributed or assigned, which
            ramifications need not be immediate and certain.
      (10.2) The expense of sale, transfer or liquidation associated with a
            particular asset, which expense need not be immediate and
            certain.
      (11) Whether the party will be serving as the custodian of any
            dependent minor children.

23 Pa.C.S.A. §§ 3502(a)(1-11).

      Wife first argues that the trial court erred in valuing the Parties’ marital

residence at $485,000.00.      Specifically, Wife argues that by adopting the

master’s rationale, the trial court speculated as to the value of the residence

and that the value is unsupported by the record. See Appellant’s Brief, at 18.

We find that the trial court did not abuse its discretion.

      The Divorce Code does not specify a particular method of valuing assets;

therefore, the trial court must exercise discretion and rely on estimates,

inventories, records, and appraisals submitted by both parties to come to a

valuation. Childress, supra, at 456. When determining the value of marital

property, the trial court is free to accept all, part, or none of the evidence as

to the true and correct value of the property. Id. at 456.

      Here, the master found that Husband and Wife purchased the marital

residence in 2006. Master’s Report and Recommendation, 7/30/20, at 5. Wife

testified that the residence was purchased with the intent of residing in it until

the Parties retired. N.T. Equitable Distribution Hearing, 6/19/20, at 245. At

the hearing, both Parties submitted expert testimony from real estate



                                      -6-
J-A08025-22



appraisers. Husband’s expert testified that the fair market value of the marital

residence is $536,000.00, whereas Wife’s expert opined the value is

$410,000.00.5      Master’s Report and Recommendation, 7/30/20, at 9.       The

master, however, ultimately ruled that the residence’s fair market value is

$485,000.00—roughly in the middle of both estimates. Id. This value was

reached by weighing each Parties’ expert testimony, as well as considering

the location of the property and the increase in value over time since the home

was purchased in 2006. Id. at 10.

       The trial court concluded that “[t]he master considered the expert

testimony to form a reasonable basis as to the fair market value of the

residence.” Trial Court Opinion, 10/8/2021, at 5. We agree. Wife’s arguments

essentially attack the credibility determinations of the master and trial court.

This Court cannot overturn the findings of the trial court on such a basis where

the record supports the master’s conclusions. Childress, supra, at 457. This

argument, therefore, is meritless.

       Wife next argues that the trial court erred by characterizing Wife’s Key

Bank account #xxx-9119 as marital property.6 Specifically, Wife argues that

the record establishes that the account was funded with her inheritances and,

____________________________________________


5 Both experts’ estimates are from 2019. The discrepancy between the two
experts’ estimates arises from the fact that Husband’s expert included a deck
area within his evaluation, whereas Wife’s expert did not. Master’s Report and
Recommendation, 7/30/20, at 9-10.

6 The balance of this account is $45,408.00.        See Master’s Report and
Recommendation, 7/30/20, at 8.

                                           -7-
J-A08025-22



thus, as a matter of law, should be deemed separate, non-marital property.

Appellant’s Brief, at 32. Wife points to her testimony that she transferred

funds into and out of this account during the Parties’ stipulated month of

separation. Id. at 32-33; see N.T. Equitable Distribution Hearing, 6/19/20,

at 359-63. Husband, on the other hand, argues that these transfers do not

protect the funds in the bank account but, instead, demonstrate that Wife

used this account during the marriage to comingle funds. Brief of Appellee,

at 8-9.
      The trial court concluded that the master properly found the bank

account was marital property because funds in the account were comingled

with marital funds. Trial Court Opinion, 10/8/2021, at 5-6. We agree. The

master found Wife’s testimony that the account was funded by her inheritance

not credible. Master’s Report and Recommendation, 7/30/20, at 8. Because

the master’s credibility determination is supported by the record, we discern

no abuse of discretion. Childress, supra (in determining credibility issues

master’s findings must be given fullest consideration because master had

opportunity to observe and assess        testimony and overall demeanor of

witnesses). Thus, we find no error or abuse of discretion.

      Third, Wife argues that the trial court erred in the characterization,

classification, and valuation of Husband’s interest in his family trust.

Specifically, Wife argues that Husband’s interest in the trust vested at the time

of the creation of the trust, and the increase in the value of Husband’s interest

is a marital asset. Appellant’s Brief, at 41-43.

                                      -8-
J-A08025-22


      The master’s report states that Husband is one of four beneficiaries to

a family trust created by Husband’s parents. The trust was created during the

marriage, however Husband acquired nothing relating to the trust during the

marriage.   Husband’s father died in 2001 and his mother died in 2015.

Master’s Report and Recommendation, 7/30/20, at 11. Adopting the master’s

report, the trial court concluded that Husband’s right to his portion of the trust

vested upon the death of Husband’s mother in 2015, as Husband would have

received no interest in the trust if he had died before his mother. Trial Court

Opinion, 10/8/21, at 6. Since his mother’s death in 2015, Husband and his

sibling-beneficiaries have not received their interests in the trust. Husband

testified that he has no knowledge of when he will receive his interest in the

trust, which the master found credible. Id. at 6. The master concluded that

Husband’s interest in his family trust is non-marital property because it was

acquired by bequest, devise, or descent; however, an increase in value of the

trust is subject to distribution pursuant to 23 Pa.C.S.A. §§ 3501(a)-(a.1).

Master’s Report and Recommendation, 7/30/20, at 11.

      The Divorce Code specifically exempts from the marital estate property

acquired by gift, bequest, devise, or descent. See 23 Pa.C.S.A. § 3501(a)(3).

The trial court agreed with the master that Husband’s interest in the trust is

non-marital property as it was acquired by gift, bequest, devise, or descent,

where any increase in value of the trust is marital property subject to equitable

distribution. Id. at 11; see Trial Court Opinion, 10/8/2021, at 6. Because


                                      -9-
J-A08025-22


the value of the trust is decreasing,7 the trial court correctly concluded that

for purposes of equitable distribution, the marital value of the trust is $0.00.

Childress, 12 A.3d at 459. Further, Wife offers no evidence regarding an

increase in value of Husband’s interest in the trust. Therefore, Wife’s claims

are meritless because there is no increase in value of Husband’s interest in

the trust and Husband’s interest is properly deemed non-marital property.

       Wife next argues that the trial court erred by failing to achieve economic

justice with its equitable distribution award. Specifically, Wife argues that the

trial court: (1) overvalued the marital residence; (2) improperly included a

non-marital bank account as a marital asset; (3) failed to properly include and

divide Husband’s interest in the family trust; and (4) failed to provide Wife a

full share of the marital estate. Appellant’s Brief, at 51.

       Wife argues that the assets awarded to each party failed to provide Wife

the full amount she was entitled to under the master’s ruling because there

was no evidence of the appropriate tax rate, and because the retirement and




____________________________________________


7 From March 2017 to March 2020, Husband’s interest in his family trust
decreased from $663,534.00 USD to $557,464.00 USD. Master’s Report and
Recommendation, 7/30/20, at 12. The value of Husband’s interest in the trust
from Husband’s mother’s death in 2015 to March 2017 is unknown. Id.
Husband’s current expected share is $557,464.00. Id. These calculations
were converted from New Zealand currency to American currency, as the trust
was created in New Zealand where Husband’s parents resided.




                                          - 10 -
J-A08025-22


investment accounts are not tax effected as part of the award.8         Because we

have already determined that the first three claims are meritless, wife’s fourth

argument that she was not provided a full share of the estate is also meritless.

This Court will only overturn an award when the trial court abused its

discretion. Childress, supra.

       In the context of an equitable distribution of marital property, a
       trial court has the authority to divide the award as the equities
       presented in the particular case may require.               [E]quitable
       distribution does not presume an equal division of property and
       the goal of economic justice will often dictate otherwise. . . . We
       look at the distribution as a whole, in light of a trial court’s overall
       application of the factors enumerated at 23 Pa.C.S.A. § 3502(a).

Schenk v. Schenk, 880 A.2d 633, 639 (Pa. Super. 2005) (citations omitted)

(quotations omitted).

       Instantly, the master awarded 60% of the marital estate to Wife.

Master’s Report and Recommendation, 7/30/20 at 15.              Regarding rollover

from Husband’s TIAA-CREF account, the master reduced the rollover to

equitably account for Husband’s prior overpayment stating:

       [T]he traditional method of recouping support overpayments is to
       reduce the monthly support amount by a sufficient amount so that
       the overpayment is exhausted when the support matter
       terminates. Child will be emancipated in June 2022, thus, this
       overpayment would have to be exhausted in 24 months. This
       Master finds this to be inequitable, as Wife’s support would be
       reduced by $1,529.56 per month.


____________________________________________


8 The amount to be rolled over from Husband’s TIAA-CREF account was
$360,000.00, which was reduced by $36,709.00 to account for Husband
overpaying Wife $31,921.17.00 in alimony pendente lite. Master’s Report and
Recommendation, 7/30/20, at 27.

                                          - 11 -
J-A08025-22



Master’s Report and Recommendation, 7/30/20, at 21.

       We agree with the trial court that the methods used by the master to

allocate the Parties’ distribution awards are equitable.           Additionally, Wife’s

argument that there was no evidence of an appropriate tax rate is meritless.

The master considered the Parties’ ages and incomes to calculate taxable

assets.    Id. at 21.       Wife’s argument that none of the retirement and

investment accounts was tax effected is also meritless because Wife

nonetheless received        76%     of nontaxable      assets    (in   the   amount of

$683,974.00),9 while Husband was awarded $260,650.00 in nontaxable

assets.      Id.   at   7-9.    This   appropriately    aligns    with   the   master’s

recommendation of allocating approximately 60% of the marital estate to Wife

and approximately 40% to Husband.

       Further, Wife’s argument that the trial court failed to credit her for

making mortgage payments on the marital residence fails. Appellant’s Brief,

at 54. Looking at the equitable distribution scheme as a whole, the trial court

did not err by affirming the master’s recommendation and not crediting Wife

for making mortgage payments.              The master’s distribution achieves the

objective of effectuating economic justice between the Parties and is a just

determination of the Parties’ property rights.           Schenk, supra.         This is

especially true where Wife has exclusively resided at the marital residence
____________________________________________


9 As Husband notes, Wife actually received “the lion’s share of the nontaxable
assets, including, but not limited to, the equity in the house of approximately
$400,000.00”—ultimately resulting in Wife receiving approximately 76% of
the nontaxable assets in the martial estate. Brief of Appellee, at 13.

                                          - 12 -
J-A08025-22



since the Parties’ separation. Master’s Report and Recommendation, 7/30/20,

at 7.    Therefore, the trial court had discretion in determining, in light of the

distribution scheme, that Wife was not entitled to credit for mortgage

payments. We find no abuse of discretion.

        Lastly, Wife argues that the trial court erred in fixing the amount of her

monthly alimony award. Specifically, Wife claims that the award does not

meet her reasonable needs because the trial court failed to recognize the

duration of the Parties’ marriage and the standard of living that the Parties

established. Appellant’s Brief, at 62.

        It is the burden of the party seeking alimony to prove his or her

entitlement to support. Hicks v. Kubit, 758 A.2d 202, 205 (Pa. Super. 2000).

        Our standard of review regarding questions pertaining to the
        award of alimony is whether the trial court abused its discretion.
        We previously have explained that the purpose of alimony is not
        to reward one party and to punish the other, but[,] rather[,] to
        ensure that the reasonable needs of the person who is unable to
        support himself or herself through appropriate employment, are
        met. Alimony is based upon reasonable needs in accordance with
        the lifestyle and standard of living established by the parties
        during the marriage, as well as the payor’s ability to pay.
        Moreover, alimony following a divorce is a secondary remedy, and
        is available only where economic justice and the reasonable needs
        of the parties cannot be achieved by way of an equitable
        distribution award and development of an appropriate
        employment skill.

Teodorski v. Teodorski, 857 A. 2d 194, 200 (Pa. Super. 2004) (citation

omitted).




                                      - 13 -
J-A08025-22



     When determining issues of alimony, courts are required to consider all

relevant factors, including those set forth in 23 Pa.C.S.A. § 3701(b). Lawson

v. Lawson, 940 A,2d 444, 447 (Pa. Super. 2007). These factors include:


     (1)    The relative earnings and earning capacities of the parties.
     (2)    The ages and the physical, mental[,] and emotional
            conditions of the parties;
     (3)    The sources of income of both parties, including but not
            limited to, medical, retirement, insurance[,] or other
            benefits;
     (4)    The expectancies and inheritances of the parties.
     (5)    The duration of the marriage.
     (6)    The contribution by one party to the education, training[,]
            or increased earning power of the other party.
     (7)    The extent to which the earning power, expenses[,] or
            financial obligations of a party will be affected by reason of
            serving as the custodian of a minor child.
     (8)    The standard of living of the parties established by
            marriage.
     (9)    The relative education of the parties and the time necessary
            to acquire sufficient education or training to enable the party
            seeking alimony to find appropriate employment.
     (10)   The relative assets and liabilities of the parties.
     (11)   The property brought to the marriage by either party.
     (12)   The contribution of a spouse as homemaker.
     (13)   The relative needs of the parties.
     (14)   [Marital misconduct of either of the parties during
            marriage].
     (15)   The Federal, State[,] and local tax ramifications of the
            alimony award.
     (16)   Whether the party seeking alimony lack sufficient
            property[.]
     (17)   Whether the party seeking alimony is incapable of self-
            support through appropriate employment.

23 Pa.C.S.A. § 3701(b).

     Here, the trial court adopted the master’s recommendation of alimony.

After analyzing the section 3701(b) factors as to each party, the master


                                     - 14 -
J-A08025-22


concluded that the Parties, indeed, had a “lengthy marriage during which

Husband      consistently      out-earned       wife.”     Master’s   Report    and

Recommendation, 7/30/20, at 22.                Additionally, the master found that

Husband and Wife lived a comfortable, upper-middle class lifestyle with no

debt from obtaining legal counsel. Id. at 15.

       Regarding the relative needs of Wife, the master found that Wife’s

budget of $12,309.00 per month was unreasonable.                 Id. at 22.    After

subtracting various expenses that are not appropriately accounted for by

alimony,10 the master concluded that Wife’s monthly reasonable needs are

$5,100.00, id. at 23, and that where Wife’s monthly net income is $4,516.28,

the court determined that a monthly alimony payment of $600.00 by Husband

is appropriate until Wife can begin to collect her Social Security benefits at

age 70, or when Husband retires. Id. at 23-24. The trial court deemed this

award appropriate, emphasizing that Wife’s budget cannot account for

expenses accrued because of the Parties’ Child, where Wife also receives child

support payments. Trial Court Opinion, 10/8/2021, at 8. In addition, Wife’s

budget cannot reflect non-recurring expenses.            Id. Therefore, because the

trial court adequately considered the factors enumerated in section 3701(b),



____________________________________________


10 In her alimony budget, Wife included expenses for Child which the master
removed because Husband pays child support. See Master’s Report and
Recommendation, 7/30/20, at 22. Wife also improperly included one-time
expenses in her budget, such as the cost of a new air conditioner and heater
for the marital residence after Parties separated. Id. at 23.

                                          - 15 -
J-A08025-22


the award of alimony in this case is appropriate and the trial court did not

abuse its discretion. See Teodorski, supra; Lawson, supra.

     Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2022




                                   - 16 -